Citation Nr: 0005286	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  91-50 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an initial rating for subacromial bursitis 
of the right shoulder greater than 0 percent prior to March 
21, 1995 and 20 percent thereafter.

4.  Entitlement to an initial rating for corneal scarring of 
the left eye greater than 0 percent prior to January 11, 1993 
and 10 percent thereafter. 


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1990.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  Thereafter, the veteran relocated in 
the jurisdiction of the VARO in Houston, Texas.  The Board in 
June 1992, November 1994 and November 1997 remanded the case 
for further development.  The case has recently been returned 
to the Board for appellate consideration of those matters not 
resolved in prior Board decisions or RO rating actions.

The Board observes that in an October 1999 rating decision 
the RO granted service connection for a bilateral foot 
disorder and assigned a 10 percent rating.  The veteran was 
notified of the determination in December 1999 and the record 
does not include a notice of disagreement with that 
determination.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
stomach disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The veteran's current left eye visual acuity of 20/70 and 
residual corneal scarring are residuals of viral keratitis; 
the veteran is not blind or limited to light perception in 
the right eye, nor is he so limited in the left eye and the 
best corrected visual acuity of the left eye was no worse 
than 20/50 confirmed prior to October 14, 1992.

4.  There is satisfactory evidence of painful motion of the 
right shoulder and limitation of motion prior to March 21, 
1995 and thereafter there is demonstrable limitation of 
motion currently above shoulder level and exacerbations of 
pain that may interfere with prolonged overhead work, but 
without current evidence of fatigability or weakness that 
interferes with employment.

5.  The service-connected visual impairment residuals of the 
left eye and the right shoulder disability have not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for an initial disability rating of 
10 percent prior to March 21, 1995 for subacromial bursitis 
of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019 (1999).

4.  The criteria for an initial disability rating in excess 
of 20 percent since March 21, 1995 for subacromial bursitis 
of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(1999).

5.  The criteria for an initial compensable rating for visual 
impairment residuals of viral keratitis of the left eye from 
October 14, 1992 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.7, 
4.14, 4.20, 4.84a, Diagnostic Codes 6000-6009 (1999). 

6.  The criteria for an initial compensable rating greater 
than 10 percent for visual impairment residuals of viral 
keratitis of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 3.383, 
4.1, 4.7, 4.14, 4.20, 4.84a, Diagnostic Codes 6000-6009 
(1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired psychiatric disorder and stomach disorder

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and ulcer disease becomes manifest to a degree of 
at least 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

The veteran's service medical records show a pertinently 
negative physical examination in May 1977 for officer 
candidacy.  Periodic examination in August 1980 was also 
negative regarding psychiatric status and the stomach.  
Subsequent medical treatment in late 1980 noted no pertinent 
medical history.  In evaluation of a problem with flatulence 
in September 1982 he was noted to have increased bowel 
sounds.  Periodic examination in late 1983 showed an 
unremarkable stomach and psychiatric status.  Counseling was 
afforded in mid 1985 regarding adolescent adjustment disorder 
and a child's health problems.  In mid 1988 complaints of 
stomach cramps with gas and blood in stool were assessed as 
question of gastroenteritis.  A barium enema in early 1990 
for intermittent colon cramps was reported as normal.  The 
1990 medical examination for retirement shows a normal 
psychiatric status.  An abnormal abdomen was noted as hernia 
related.  The examining physician did not elaborate on a 
medical history of stomach and nervous trouble and 
depression.  In May 1990 he was evaluated for left upper 
quadrant burning, occasional bloody stool and gas complaints 
to rule out peptic ulcer disease.  An upper gastrointestinal 
study was reported as within normal limits and chronic 
dyspepsia was mentioned.  

A VA examiner in late 1990 reported an impression of reflux 
esophagitis.  The veteran reported complaints of burning 
after eating spicy foods and noted was a previously negative 
upper gastrointestinal study.  A VA upper gastrointestinal 
study earlier in 1990 was reported as normal with no 
abnormality of the stomach, esophagus, duodenum or small 
bowel.  A psychiatric examiner reported generalized anxiety 
disorder with the precipitating stress being routine military 
duties.  The medical records of treatment received at St. 
John Clinic in 1992 and St. Joseph Hospital in 1991 are 
unremarkable regarding the stomach and psychiatric status.  
Private treatment records dated in 1993 show other disorders 
were evaluated.  

A VA psychiatric examination in 1993 found chronic anxiety 
disorder not otherwise specified.  The examiner noted that 
the veteran gave a history of symptoms that led him to seek 
help during his military service.  A VA gastrointestinal 
examiner in 1995 opined that the veteran did not have any 
gastrointestinal manifestation of his inguinal hernia 
disorder or any such manifestation relationship to irritable 
colon.  An addendum to the examination indicated that the 
veteran's complained of symptoms were in essence linked to a 
diagnosis of irritable bowel syndrome or irritable colon.  
The RO in May 1996 granted service connection for irritable 
colon syndrome.  

Additional treatment records from St. John Clinic show a 
negative upper gastrointestinal study in early 1995 for 
hiatal hernia, reflux or ulcer disease and negative chest x-
ray.  Later in 1995 noncardiac chest pain and anxiety were 
reported for his stomach problems of several months.  
Gastroesophageal reflux disease was mentioned on one occasion 
in late 1996.  

On a VA psychiatric examination in 1999 the veteran mentioned 
a medical history that did not include current treatment for 
a stomach disorder.  The multiaxial assessment showed on Axis 
I adjustment disorder with mixed emotional features, 
resolved.  The examiner stated that based upon a review of 
the record and the veteran's statement it appeared at this 
time that he was free of psychiatric symptoms that caused any 
degree of disability.  The examiner stated that, as could be 
determined from the record and his work history, the veteran 
has never had any psychiatric disability.  It was the 
examiner's opinion that the veteran had adjustment disorder 
with depression and anxiety at separation from the military 
that with respect to his family had resolved.  The examiner 
opined that it would appear that he did not have a current 
psychiatric disability.  The examiner found that the service 
medical records did not indicate any psychiatric complaints 
and that the intrapsychic distress mentioned at the point of 
transition and discharge was not shown by the evidence to 
have caused disability.  

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims for service connection are not 
well grounded and must be denied.

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim, 
that is, a claim that is plausible.  In view of the evidence, 
the Board finds that he has not met this initial burden and 
that as a result there is no further duty to assist him in 
regard to the development of this claim.  The Board in 
remanding the case sought to ensure the appellant was 
afforded due process in view of the information in the file.  
The Board in remanding the case may have given an indication 
or impression that the claims were well grounded.  There is 
no evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet of record.  However, the Board must evaluate the claim 
under the current legal standard for a well grounded claim.  
The Board remand in 1997 was intended to complete development 
asked for in earlier remands.  However, the Board did not 
state the claim was well grounded and perhaps asked for 
development that was not required under the circumstances of 
the case.  

However, the RO did complete the essential action requested.  
Nothing in the record since the remand has referred to 
evidence probative in the determination of a well grounded 
claim that has not as yet been requested and/or obtained.  
Such evidence has not been reported since notice was given to 
the appellant and his representative that the appeal was 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  Stegall 
v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  The VA psychiatry examiner did clearly 
articulate a response to the pertinent questions posed in the 
recent Board remand and, as the Board finds the claim is not 
well grounded, there is no burden upon the Board to require 
development, including further opinion.  Brewer v. West, 11 
Vet. App. 228 (1998).  The principle that VA cannot assist in 
developing a claim that is not well grounded was recently 
discussed at length in Morton v. West, 12 Vet. App. 477 
(1999).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of current psychiatric 
or stomach disability and a nexus to the veteran's military 
service.  

The VA gastrointestinal examiner in 1995 gave no indication 
from the opinion that the veteran's case presented coexisting 
gastrointestinal disorders of service inception.  He has been 
granted service connection for irritable bowel syndrome on 
the basis of that medical opinion.  However the examiner 
noted the absence of more concrete gastrointestinal symptoms 
as the basis for declining further diagnostic evaluation of 
the stomach.  Although there is a later reference to 
gastroesophageal reflux disease, it was not reported that the 
disease occurred as a result of service.  Thus the veteran is 
not shown to have a stomach disorder linked to military 
service.  The Board observes that he was not found to have 
ulcer disease in service or at any time since service.   

The Board must point out that the VA psychiatric examiner in 
1999 did not offer a plausible basis for finding a chronic 
psychiatric disability currently or previously that was 
linked to service.  What is missing is competent evidence 
that the present psychiatric disability linked to service on 
the basis of competent medical authority.  It is on this 
basis that the claims are denied as not well grounded.  

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  The Board does not doubt the sincerity of the 
appellant's belief regarding the matters at issue.  
Unfortunately, the appellant, as a lay person, is not 
competent to offer an opinion regarding a matter of medical 
causation.  Medical evidence is required and such evidence 
that may reasonably be interpreted as credible in 
establishing a currently existing psychiatric disability or 
disability of the stomach linked to service has not been 
presented.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
and Alemany v. Brown, 9 Vet. App. 518 (1996) regarding the 
criteria for such evidence to be deemed competent.  

The VA examiners thoroughly evaluated the record.  The record 
as it currently stands is not sufficient to support a 
plausible claim of service connection.  Although the Board 
considered and denied the appellant's claims on the same 
grounds as the RO did in 1999 the appellant has not been 
prejudiced by the decision.  This is because to assume that 
the claims were well grounded would accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event he reasserts the claims with 
probative medical evidence.  In this case probative medical 
evidence is required to well ground the claim.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground either claim but is 
not as yet of record.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


Initial ratings for right shoulder and left eye disorders

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  
Funduscopic and ophthalmologic findings must be recorded.  
38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart as in Figure 2 below.  The 
chart identifies four major quadrants, (upward, downward, and 
two lateral) plus a central field (20 ° or less).  

The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability. 38 C.F.R. § 4.77.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Vision in one eye of 20/100 and in the other eye of 20/50 
shall be rated as 20 percent disabling.  Vision in one eye of 
20/200 and in the other eye of 20/40 shall be rated as 20 
percent disabling.  Vision in one eye of 20/70 and in the 
other eye of 20/50 or 20/40 shall be rated as 20 percent and 
10 percent disabling, respectively. Diagnostic Codes 6077, 
6078, 6079.  Information that follows Diagnostic Code 6079 
notes that vision in 1 eye of 20/40, and in the other eye of 
20/40, shall be rated as 0 percent disabling.  

Concentric contraction of the visual field of one eye to 45 
degrees but not to 30 degrees shall be rated as 10 percent 
disabling.  Such contraction to 15 degrees but not to 5 
degrees shall be rated as 20 percent disabling, and where 
contraction is to 5 degrees it shall be rated as 30 percent 
disabling.  Diagnostic Code 6080.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  In this regard, compensation is payable 
for blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1999).

Uveitis, Keratitis, Scleritis, Iritis, Cyclitis, Choroiditis, 
Retinitis, recent intraocular hemorrhage, detachment of the 
retina or unhealed injury of the eye, in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A 10 percent 
rating is the minimum rating during active pathology.  
Diagnostic Codes 6000-6009.


Analysis

The RO in September 1990 considered service medical records 
and recent VA examination when it assigned an initial 
noncompensable (0 percent) rating for subacromial bursitis of 
the right shoulder under Diagnostic Code 5019 criteria.  The 
service medical records showed persistent complaints 
beginning in the late 1980's and examination in late 1989 
reporting tenderness, limitation of motion and pain.  On the 
separation examination in 1990 right shoulder impingement 
syndrome with painful motion was reported.  The initial VA 
examination impression was musculoskeletal strain of the 
right shoulder after no x-ray abnormality and a normal range 
of motion was found.  The veteran disagreed with the initial 
rating.

VA reexamined the veteran on March 21, 1995 and the report 
shows he complained of intermittent pain especially when he 
tried to work overhead.  The examiner reported active 
abduction of 90 degrees, passive abduction of 115 to 120 
degrees, and internal or external rotation not particularly 
involved or painful.  Forward flexion against strain 
intensified the pain and he had pain on palpation of the 
supraspinatus tendon and pain on motion of the right 
acromioclavicular joint.  The examiner reported the biceps 
groove was asymptomatic and that the arms and forearms were 
of equal circumference.  X-ray showed marked narrowing and 
osteoarthritis of the acromioclavicular joint.  The diagnoses 
included right supraspinatus tendinitis and osteoarthritis of 
the right acromioclavicular joint.  

After review of the recent examination report, the RO 
increased the rating for subacromial bursitis to 20 percent 
from March 21, 1995 under Diagnostic Code 5019-5201 criteria.  

The appeal continued and VA next examined the veteran in 
1999.  He reported being right hand dominant and working for 
the Internal Revenue Service.  He complained of right 
shoulder pain mostly over the top and in the posterior aspect 
of the shoulder, difficulty with overhead activities and with 
lifting.  The examiner found tenderness to palpation of the 
acromioclavicular and glenohumeral joints.  The range of 
motion was reported as well preserved but quite painful with 
difficulty on full flexion past 120 degrees and full 
abduction past about 130 degrees.  The veteran had a positive 
drop sign and tenderness with passive range of motion.  
Internal and external rotation were each 60 degrees.  He had 
a positive impingement sign and positive supraspinatus sign.  
X-ray of the right shoulder was reported as showing no 
abnormality or change since the March 1995 report.  The 
impression included probable inflammatory arthropathy with 
secondary involvement of the right shoulder and arthritis of 
the right acromioclavicular joint.

The examiner remarked that the right shoulder disability 
caused weakened movement and "access" fatigability although 
it did not impair his ability to perform average employment 
in the sole occupation.  The examiner stated that there was 
no evidence of muscle atrophy or atrophic skin changes 
consistent with disuse. 

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

As noted previously, the holding in Stegall requires that the 
Board ensure compliance with the terms of a remand unless 
such failure to comply is shown to have not prejudiced the 
appellant.  The Board sought to have a record that would 
support an informed determination in the veteran's well 
grounded claim for increase and asked the RO to request 
additional medical evidence from the veteran and obtain VA 
examinations.  The RO was conscientious in developing the 
record and the Board is satisfied that all relevant facts 
have been developed to the extent possible and that no 
further duty to assist exists with respect to the claim.  The 
veteran has been provided VA examinations in connection with 
the claim, most recently in 1999, and they are probative of 
the level of impairment from the service connected 
subacromial bursitis.  Although the VA examiner in 1999 
suggested that rheumatology records be obtained, the veteran 
is not service connected for a rheumatic disease of the right 
shoulder and it was not indicated that the records contained 
any information that would be relevant in the rating for the 
service-connected bursitis to justify delaying a decision on 
this matter or expending limited adjudication resources.  

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
right shoulder disability.  Further, there has not been 
reported any other comprehensive evaluation or treatment for 
right shoulder bursitis since the VA examination report of 
late 1999.  Robinette, supra. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
right upper extremity function.  The record includes recent 
comprehensive VA examination in 1995 and 1999.  Viewed 
collectively, the reports of the examiners that addressed the 
right shoulder offer substantive information probative of the 
severity of the service-connected disability in accordance 
with current evaluation criteria.  There has not been a 
report of another recent examination that offers objective 
findings as comprehensive.  Thus, the recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted for the period prior to March 21, 1995.  The 
symptoms, overall, appear to reflect more closely the 
manifestations corresponding to a percentage evaluation of 10 
percent under Code 5003.  Although the rating scheme applied 
does not require a mechanical application of the schedular 
criteria, here, however, applying the rating schedule 
liberally results in a 10 percent evaluation that recognizes 
satisfactory evidence of limitation of motion during service 
very close in time to the initial VA examination.  The 
service record is pertinent to the initial rating 
determination and the findings for the right shoulder of 
painful motion and limitation of motion are very close in 
time to the initial VA examination and are relevant in 
assessing the level of impairment at the time.  

The recent VA examinations did not confirm any impairment of 
the character indicative of more severe limitation of motion 
or impairment to support a rating higher than 20 percent 
currently are earlier.  For example, the examiner in 1999 did 
report improved range of motion and no atrophy or other 
indicators of disuse.  The examiner opined that any weakness 
or fatigability was not a factor in the ability to work.  The 
VA examiner assessed impairment from the standpoint of 
38 C.F.R. § 4.40 and 4.45 criteria.  The Board concludes that 
the limitation of function complained of does have an 
objective basis, but that the current level of impairment 
cannot serve to support an increased rating.  The overall 
functional impairment as assessed thought active and passive 
range of motion and strength evaluations does appear to more 
closely correspond to the 20 percent criteria based on the 
demonstrated limitation of motion, pain and weakness.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable here where the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent prior to March 21, 
1995 or 20 percent thereafter.

Regarding the residuals of viral keratitis, the RO in 1990 
assigned an initial rating of 0 percent under Diagnostic Code 
6001 based upon the service medical records that showed the 
disorder of the left eye was monitored on a regular basis 
with the left eye visual acuity 20/50 on the separation 
examination.  The initial VA examination also found best 
correction to 20/50.  The veteran disagreed.  Subsequent 
examination in May 1993 found corneal scarring and best-
corrected vision 20/40 in the left eye.  The right eye that 
is not service-connected showed 20/20 best-corrected visual 
acuity.

Private treatment from January 11, 1993 through early 
February 1993 was reported as showing best corrected visual 
acuity in the left eye 20/60.  Another report dated October 
14, 1992 also reported 20/60 visual acuity for the left eye.

The RO in November 1993 assigned a 10 percent rating for the 
left eye from January 11, 1993 under Diagnostic Code 6079 
criteria.  VA examination in December 1993 confirmed 20/60 
visual acuity for the left eye and the corneal scarring.  On 
reexamination in 1999, the best corrected visual acuity for 
the left eye was 20/70.  There was no visual field deficit.  
Right eye visual acuity was corrected to 20/20.  The 
diagnoses were stromal corneal scar on the left eye secondary 
to a past history of keratitis and refractive error.  

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to this well grounded claim.  The 
veteran has been provided VA examinations in connection with 
the claim, most recently in 1999 that are probative of the 
level of impairment from the residuals of his left eye 
keratitis.  The examination record includes sufficient detail 
regarding the disorder to apply current rating criteria and 
along with the contemporaneous private records are considered 
the best evidence for an informed determination of the 
veteran's current visual impairment from his disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1999.  

The rating of the veteran's visual disability assesses the 
level of central visual acuity, visual field deficit or 
injury residuals as reflected in the applicable ratings as 
primary rating criteria with incremental ratings from 0 to 
100 percent.  The veteran has been provided the essential 
rating criteria for all potential applications.  The Board 
must point out that only the left eye visual manifestations 
may be considered in the veteran's disability rating unless 
the criteria of 38 C.F.R. § 3.383 are met.  38 C.F.R. § 4.14.  
This interpretation of the rating schedule applicable to 
unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).  It is clear from the injury 
and rating history that a visual deficit in the right eye is 
not service-connected.

The record reflects that the RO recently rated the veteran's 
left eye disability on the basis of contemporaneous 
comprehensive VA examination.  That examination report and 
other records, collectively, offered substantive information 
probative of the severity of the service-connected disability 
of the left eye and appear to offer the best evidence of the 
current severity of the disability.  The Board observes that 
neither visual field deficit nor diplopia is reported.  The 
Board finds the record will support an informed determination 
in view of the probative evidence compiled from VA and 
private sources.  

The Board has reviewed the RO development as a result of the 
Board remand and finds that it substantially complied with 
the Board's intent.  The Board has reviewed the 1999 VA 
examination and it appears complete.  The record offers ample 
information for an informed determination at this time 
without the likelihood of possible prejudice to the veteran.  

The Board observes the current impairment of visual acuity in 
the left eye linked to the service connected disability does 
support a compensable evaluation of 10 percent based upon the 
ascertained residuals of corneal scarring and visual acuity 
of 20/70.  Greater impairment is not shown at any time and 
thus the record preponderates against a rating initial higher 
than 10 percent.

Earlier, however, visual acuity of 20/60 was reported on 
October 14, 1992 and this was confirmed on examination in 
January 1993.  The January 1993 date selected for the initial 
compensable rating is understandable.  The Board finds the 
selected rating scheme for the left eye appropriate for the 
veteran's disability in view of the symptomatology.  38 
C.F.R. §§ 4.20, 4.21.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does preponderate against the claim for an 
increased initial rating earlier than October 14, 1992.  It 
supports a conclusion that the veteran's disorder from the 
standpoint of ascertainable disability was no more than a 0 
percent rating would contemplate in the rating scheme in view 
of objective findings on the comprehensive examinations.  
There is no evidence showing symptoms other than the visual 
acuity impairment that offers a higher rating for eye injury 
by analogy or an otherwise plausible basis in view of the 
symptomatology.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
veteran's biocular vision, and the current rating criteria, a 
higher rating than 10 percent would require greater 
impairment of visual acuity than currently demonstrated.  
Thus the 10 percent rating applicable to disabilities under 
Diagnostic Codes 6000 to 6009 and 6079 appears applicable 
here.  38 C.F.R. §§ 4.7, 4.20, 4.21.

It appears that the service-connected left eye disability and 
the right shoulder disability have not rendered the veteran's 
disability picture unusual or exceptional in nature.  They 
have not been shown to constitute marked interference with 
employment with the Internal revenue Service, or to have 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding assignment of an increased evaluation on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).  

The Board is sympathetic to the veteran's concerns.  However, 
the Board must observe that, generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a stomach disorder is denied.

An initial rating for subacromial bursitis greater of 10 
percent prior to March 21, 1995 is granted subject to the 
regulations governing the payment of monetary awards, and to 
this extent the appeal is allowed.

An initial rating for subacromial bursitis greater than 20 
percent in effect from March 21, 1995 is denied.

An initial rating for corneal scarring of the left eye of 10 
percent from October 14, 1992 is granted subject to the 
regulations governing the payment of monetary awards, and to 
this extent the appeal is allowed.

An initial rating in excess of 10 percent for corneal 
scarring of the left eye is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

